DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed June 27, 2022. Claims 1-3 were previously pending. Applicant amended claims 1-3. Claims 1-3 are under consideration.
Applicant’s claim amendments overcame the rejection of claims 1-3 under 35 U.S.C. 112(b) and partially overcame the rejection of claims 1-3 under 35 U.S.C. 112(a). Applicant’s arguments are addressed below.
Applicant’s arguments regarding claim objections were considered persuasive therefore the previously presented objections are withdrawn. Applicant’s amendment to the description of claim 7 overcame the previously presented objection to the specification.
This office action contains new grounds for rejection necessitated by amendment.
Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-3 under 35 U.S.C. 112(a), Applicant argues the following:
“Specifically, Applicant would like to point out that unbiased sequencing refers to sequencing all regions in the genome equally, whereas targeted sequencing refers to sequencing of specific/select regions in the genome only. In unbiased sequencing, specific regions of the gene are not selectively amplified by PCR, but rather cfDNA from the entire genome is potentially (and randomly) represented in the sequencing files generated. PCR is only performed after adaptor ligation using primers that target the adaptor sequences, and therefore cfDNA from the entire genome is potentially represented in the sequencing files generated.”
Response
	However, Applicant did not describe any method of sequencing library preparation which does not involve PCR amplification, therefore Applicant was not in possession of the invention as claimed.
	The rejection is maintained.
Maintained Rejection
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a method of quantifying transplant-derived circulating donor-derived cell-free DNA in the absence of a donor genotype, comprising: 
(a) extracting a blood sample from a transplant recipient after having received a transplant; 
(b) isolating circulating transplant donor-derived cell-free DNA and transplant recipient-derived cell-free DNA from the extracted blood sample;
(c) performing an unbiased sequencing on the isolated circulating transplant donor-derived cell-free DNA and the transplant recipient derived cell-free DNA to derive DNA sequence information of the transplant donor-derived cell-free DNA and the transplant recipient cell-free DNA; 
(d) estimating and quantifying values for the transplant donor-derived cell-free DNA using a computer-implemented method based on genotyping from only the transplant recipient and DNA sequence information generated in 1(c); and 
(e) outputting the values of quantified transplant-derived circulating donor-derived cell-free DNA, 
wherein the method is performed in the absence of a donor genotype; 
wherein the computer-implemented method and the outputting are executed by a computer device, 
wherein the method does not use targeted PCR amplification.
However, Applicant was not in possession of the invention as claimed. 
Applicant did not describe any method which is performed in the absence of a donor genotype and where the method does not use targeted PCR amplification (since Applicant did not define the term “targeted PCR amplification, any PCR amplification is considered to anticipate this term).
Specifically, page 14, lines 19-23 and page 15, lines 1-5, state the following:
“The cfDNA sequencing and genotyping data for heart and lung transplant recipients was available from our previous studies [8,9]. Additional dd-cfDNA measurements were performed for bone marrow transplant patients (8 patients, 76 samples), using methods previously described [8,9]. In short, recipient plasma was collected at several time points before the transplant procedure (two time points) and at several time points after transplantation sequenced. cfDNA was purified from plasma and sequenced (Illumina HiSeq 200 or HiSeq 2500 1x 50 bp or 2 x 100 bp). Donor and recipient genotyping was performed using Illumina whole-genome arrays HumanOmni2.5-8 or HumanOmni1 prior to the transplant.” (emphasis added by examiner)
	Reference 8 is De Vlaminck I, Valantine H A, Snyder T M, Strehl C, Cohen G, Luikart H, et al. Circulating cell-free DNA enables noninvasive diagnosis of heart transplant rejection. Sci Transl Med. 2014; 6: 241ra77. doi:10.1126/scitranslmed.3007803 (cited in the IDS). On page 7, fourth paragraph, the authors stated:
“Pretransplant whole-blood samples were collected from the donor and recipient for SNP genotyping. …” (emphasis added by examiner)
	Page 7, 9th paragraph reads as follows:
“Whole-blood samples were collected from the donor and recipient. DNA was purified from whole blood (DNeasy Blood & Tissue Kit, Qiagen) and amplified (REPLI-g Mini Kit, Qiagen). Genotyping was performed on Illumina whole-genome arrays (HumanOmni2.5-8 or HumanOmni1).” (emphasis added by examiner)
	Finally, page 7, 8th paragraph, stated the following:
	“Sequencing libraries were prepared from purified plasma DNA using the NEBNext DNA Library Prep Master Mix Set for Illumina with standard Illumina indexed adapters (IDT), or using a microfluidics-based automated library preparation platform (Mondrian ST, Ovation SP Ultralow Library Systems). Libraries were characterized using the Agilent 2100 Bioanalyzer (High Sensitivity DNA Kit), quantified by quantitative PCR, and sequenced (Illumina HiSeq 200 or HiSeq 2500, 1 × 50 bp or 2 × 100 bp).”
	This paragraph does not contain any details of sequencing libraries preparation. Further, even if it did, the reference is not incorporated by reference into the disclosure.
	Therefore, Applicant did not describe any method which was performed in the absence of a donor genotype or without amplification.
In conclusion, Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	Claim 1 is drawn to a method of quantifying transplant donor-derived cell-free DNA in the absence of donor genotype by extracting cell-free DNA from a blood sample of transplant recipient, sequencing the circulating cell-free DNA to obtain sequences, estimating and quantifying values for donor-derived cell-free DNA based on sequencing data and genotyping of recipient DNA using a computer-implemented method, wherein the method is performed without a donor genotype and in the absence of PCR amplification.
Therefore the claims are directed to a judicial exception of an abstract idea of determining amounts of cell-free DNA based on sequencing data, being performed by a computer. 
The first three steps of the claimed method of claim 1 are drawn to extraction of blood sample from transplant recipient, isolating cell-free DNA from the sample and sequencing the cell-free DNA. No specific methods of blood extraction, cell-free DNA isolation or sequencing are claimed. Each one of these steps and their combinations were well known, routine and conventional in the field of nucleic acid sequencing, including sequencing of cell-free nucleic acids, as evidenced by over 11,000 search results for “cell-free DNA AND sequencing” in PubMed (attached to this office action).
Therefore these three steps describe conventional steps of obtaining sequencing data, which are then analyzed in the next two steps of the method. These further steps are directed to an abstract idea of data analysis, which is novel, but is an abstract idea nevertheless. As stated by MPEP 2106.04(a)(2)III and MPEP 2106.04(a)(2) III A:
“In Electric Power Group, the Federal Circuit explained that concepts of collecting and analyzing information fall within the “realm of abstract ideas” because information is intangible:
Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.),687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).
Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).”

“Another example is University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The patentee in Ambry Genetics claimed methods of screening a human’s genome for an altered BRCA gene, comprising comparing the sequence of the human’s BRCA gene with the sequence of the wild-type gene, and identifying any differences that arise. 774 F.3d at 763-764, 113 USPQ2d at 1246. The Federal Circuit determined that these claims were directed to the concept of “comparing BRCA sequences and determining the existence of alterations”, which was an “abstract mental process”. Id.”

“Other examples of this type of concept include:
i. collecting and comparing known information, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and
ii. diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).”

The next question to ask is whether the claims include an inventive concept, which amounts to “significantly more” and therefore make the claims patent-eligible under 35 U.S.C. 101. As stated in MPEP 2106.05 IA:
“Limitations that the courts have found to qualify as “significantly more” when recited in a claim with a judicial exception include:
i. Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a));
ii. Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a));
iii. Applying the judicial exception with, or by use of, a particular machine, e.g., a Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web, as discussed in Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923) (see MPEP § 2106.05(b));
iv. Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21 (see MPEP § 2106.05(c));
v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (see MPEP § 2106.05(d)); or
vi. Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)).”

Upon review of the above conditions, Applicant’s claims do not present any steps that amount to “significantly more” than the judicial exception, since the first three steps were well-known, conventional and routine in the art. As stated by MPEP 2106.05(d) II:
“The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017);
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017);
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011);
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375;
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics,774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.”

Therefore, considering the MPEP guidance and court cases, the claims are directed to an abstract idea without significantly more. 
In conclusion, the claims are not patent eligible under 35 U.S.C. 101.
11.	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 1, 2022